      Case 1:17-cv-03086-AJN-SDA Document 415 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             3/16/21



  Republic of Turkey,

                             Plaintiff,
                                                                    17-cv-3086 (AJN)
                   –v–
                                                                         ORDER
  Christie’s Inc., et al.,

                             Defendants.


ALISON J. NATHAN, District Judge:
        The parties have indicated that they wish to proceed remotely with the bench trial on

April 5, 2021. Dkt. No. 412. The final pretrial conference scheduled for March 18, 2021 at 2:00

P.M. will be conducted telephonically. Dkt. No. 410. At that time, the parties shall call 888-363-

4749 and enter access code 9196964#. Members of the public may use the same dial-in

information but will not be permitted to speak during the conference.

        The parties shall be prepared to discuss, among other things, technology that would

permit the Court and the parties to proceed remotely. The parties shall also be prepared to

discuss whether they intend to submit a proposed stipulation and order regarding the conduct of

the bench trial by remote means. See Optima Media Group Limited, et al. v. Bloomberg LP,

Case No. 17-cv-1898 (AJN), Dkt. No. 136.

        SO ORDERED.

Dated: March 16, 2021                         __________________________________
       New York, New York                             ALISON J. NATHAN
                                                    United States District Judge
